Citation Nr: 0421185	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  98-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of 
cerebrovascular accident. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from September 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2001.  This matter was 
originally on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
In a letter dated January 31, 2003, the RO notified the 
veteran of the certification and transfer of his records.  
The RO advised the veteran that if he wanted to submit a new 
request to appear personally before the Board to present 
testimony, he must explain to the Board in writing why he 
could not send his request to the Board earlier.  On May 20, 
2004, the Board received a request for a videoconference 
hearing before a Veterans Law Judge of the Board from the 
veteran after the expiration of the 90-day period in which to 
make a personal hearing request following notification of 
certification and transfer of records.  In a letter dated 
June 22, 2004, the Board advised the veteran and his service 
representative that the veteran must submit a motion for good 
cause within 30 days from the date of the letter as to why a 
request for a personal hearing was not made within 90 days 
following notification of certification and transfer of 
records pursuant to VA regulation, 38 C.F.R. § 20.1304 
(2003).  The veteran responded in correspondence received by 
the Board on July 20, 2004.  The Board found that the veteran 
presented good cause and advised the veteran that his request 
for a videoconference hearing before a Veterans Law Judge of 
the Board was granted in a letter dated July 29, 2004.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
videoconference hearing in Cleveland, 
Ohio before a Veterans Law Judge at the 
next available opportunity.


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

